Citation Nr: 0638467	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  00-21 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a 
subendocardial myocardial infarction.

2.  Entitlement to a compensable rating for right foot 
onychomycosis and tinea pedis.

3.  Entitlement to a compensable rating for right foot pes 
planus with plantar fasciitis.

4.  Entitlement to a rating in excess of 10 percent for 
residuals of a left posterior communicating artery aneurysm 
prior to January 25, 2003.

5.  Entitlement to a rating in excess of 10 percent for 
right-sided facial weakness as a residual of a left posterior 
communicating artery aneurysm after January 25, 2003.

6.  Entitlement to a rating in excess of 10 percent for 
memory loss as a residual of a left posterior communicating 
artery aneurysm after January 25, 2003.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The appellant is a veteran who had over 20 years of active 
service, including from May 1983 to May 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision by 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, in pertinent 
part, established service connection for the issues on 
appeal.  In a March 2004 rating decision the RO granted 
separate 10 percent ratings for right-sided facial weakness 
and memory loss as residuals of a left posterior 
communicating artery aneurysm, effective from January 25, 
2003.

The case was previously before the Board in June 2004, when 
the issues stated above were remanded for examination of the 
veteran and medical opinions.  The requested development has 
been completed. 


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a myocardial 
infarction are manifested by an ejection fraction of 73 
percent and a workload of 8 metabolic equivalents (METs).

2.  The veteran's service-connected right foot skin disorder 
is manifested by onychomycosis of all toe nails and mottled 
and xerotic skin of the right ankle without active systemic 
infection.  

3.  The veteran's right foot pes planus with plantar 
fasciitis is manifested by tenderness of the plantar aspect 
of the right foot, without any objective evidence of 
functional impairment.  

4.  Prior to January 25, 2003, the service-connected 
residuals of a left posterior communicating artery aneurysm 
were not manifested by any residual disability.

5.  Beginning on January 25, 2003, the medical evidence of 
record reveals that the service-connected residuals of a left 
posterior communicating artery aneurysm were manifested by: 
right facial weakness and subjective complaints of memory 
impairment.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability rating, and not 
in excess thereof, for the residuals of a subendocardial 
myocardial infarction, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002);  38 C.F.R. Part 4, including §§ 4.7, 4.104 
and Diagnostic Code 7006 (2006).  

2.  The criteria for a compensable disability rating for 
right foot onychomycosis and tinea pedis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.71a, 4.118, Diagnostic Codes 5284, 7806, 7813 (2006).

3.  The criteria for a compensable disability rating for 
right foot pes planus with plantar fasciitis have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.71a Diagnostic Code5276 (2006).

4.  For the period of time prior to January 25, 2003, the 
criteria for a disability rating in excess of 10 percent for 
the service-connected residuals of a left posterior 
communicating artery aneurysm were not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.124a, 
Diagnostic Code 8009 (2006).

5.  The criteria for a disability rating in excess of 10 
percent for right-sided facial weakness as a residual of a 
left posterior communicating artery aneurysm have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.1, 4.124a, Diagnostic Codes 8009, 8207 (2006).

6.  The criteria for a disability rating in excess of 10 
percent for memory loss as a residual of a left posterior 
communicating artery aneurysm have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.124a, 
4.125, Diagnostic Codes 8009, 9326 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters dated in 
June 2003 and August 2004 satisfied the duty to notify 
provisions.  The veteran's VA medical treatment records have 
been obtained and he has been accorded recent VA Compensation 
and Pension examinations.  There is no indication in the 
record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
Consequently, the Board finds that VA has met the duties to 
notify and assist as to the issues decided herein.  This 
appeal initially stems from an RO rating decision of 
September 1999 which granted service connection and is prior 
to the effective date of the current notification and 
assistance regulations.  Accordingly, the initial 
adjudication of the increased rating claims on appeal was 
prior to the letters which satisfied the current duty to 
notify and assist provisions with respect to increased 
ratings.  However, the claims were subsequently readjudicated 
in a September 2005 supplemental statement of the case.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006). 

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule) found in 38 C.F.R. Part 4.  The Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  In considering the severity of a disability, 
it is essential to trace the medical history of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

When a disability is encountered that is not listed in the 
rating schedule it is permissible to rate under a closely 
related disease or injury in which the functions affected, 
the anatomical location and the symptomatology are closely 
analogous to the condition actually suffered from.  38 C.F.R. 
§ 4.20 (2006).

"In every instance where the schedule does not provide a 
zero percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met."  38 C.F.R. § 4.31 
(2006).

The veteran's appeal for increased disability ratings is from 
the initial rating that granted service connection for his 
disabilities.  Thus, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the ratings 
may be higher or lower for segments of the time under review 
on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has reviewed all of the evidence in the veteran's 
claims file, with emphasis on the medical evidence with 
respect the criteria for rating the veteran's service-
connected disabilities.  The evidence includes, but is not 
limited to:  service medical records; the veteran's 
contentions; VA medical treatment records; and VA examination 
reports.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show 
with respect to the claims for an increased disability 
ratings in question.  

II.  Myocardial Infarction

The veteran is service-connected for the residuals of a 
subendocardial myocardial infarction (heart attack) which he 
incurred during active service.  The veteran's residuals of a 
myocardial infarction are presently rated at a noncompensable 
(0%) level.  Under the rating criteria for myocardial 
infarction a 10 percent disability rating contemplates a 
workload of greater than 7 METs but not greater than 10 METs 
resulting in dyspnea, fatigue, angina, dizziness, or syncope, 
or; continuous medication required.  A 30 percent rating is 
warranted when a workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; when there is evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent rating is warranted 
when there is more than one episode of acute congestive heart 
failure in the past year, or; when a workload of greater than 
3 METs but not greater than 5 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope; or when there is left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  A 100 percent rating is warranted for chronic 
congestive heart failure, or; when a workload of 3 METs or 
less results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; when there is left ventricular dysfunction with 
an ejection fraction less than 30 percent; or for 3 months 
following myocardial infarction, documented by laboratory 
tests.  38 C.F.R. § 4.104, Diagnostic Code 7006 (2006). 

One MET is the energy cost of standing quietly at rest and 
represents an oxygen uptake of 3.5 milliliters per kilogram 
of body weight per minute. When the level of METs is required 
for evaluation, and a laboratory determination by exercise 
testing cannot be done for medical reasons, an estimation by 
the examiner of the METs level may be used. 38 C.F.R. § 
4.104, Note 2.

The evidence supports the assignment of a 10 percent 
disability rating for the veteran's residuals of a myocardial 
infarction.  In June 2000, a VA examination of the veteran 
was conducted.  Cardiovascular stress testing by 
electrocardiogram was conducted and revealed a workload of 
7.2 METs.  Echocardiogram testing revealed an ejection 
fraction of 72 percent predicted.  The examination report 
also noted that the veteran was 72 inches tall (6 feet) and 
that his weight was 285 pounds.  The examining physician's 
opinion was that the veteran's reduced workload was the 
result of the veteran's poor cardiac and cardiopulmonary 
condition secondary to a sedentary lifestyle and morbid 
obesity.  

In January 2003, testing revealed a workload of 8 METs.  The 
veteran was noted to be 6 feet tall and weigh 320 pounds at 
this point in time.  

In January 20+05, the most recent VA cardiac examination of 
the veteran was conducted.  The veteran complained of chest 
pain and dizziness on exertion, but denied having syncopal 
episodes.  The physician reviewed prior cardiac test results 
and noted that the veteran's weight was 299 pounds.  The 
physician's opinion was that the veteran's symptoms of 
fatigue and dyspnea were the result of deconditioning and 
obesity rather than due to any residual cardiac symptoms.  

The veteran has stated disagreement with the medical 
assessment of his being obese.  However, the medical evidence 
of record clearly contains objective height and weight 
measurements and some body mass measurements.  Based on these 
measurements and the cardiac test results obtained, it is 
clearly within the medical expertise of the physicians of 
record to determine that the veteran's workload limitations 
are the result of his obesity and lack of cardiopulmonary 
conditioning.  In more common terms, the medical evidence 
shows that the veteran is extremely overweight and out-of 
shape.  Nevertheless, the evidence of record does reveal that 
the veteran has a workload capacity of 8 METs with complaints 
of dizziness on exertion.  This meets the criteria for a 10 
percent disability rating.  38 C.F.R. § 4.404, Diagnostic 
Code 7006.  While the medical opinions of record indicate 
that this is the result of the veteran being overweight and 
out-of-shape, there is no objective way to determine if any 
portion of this decreased workload is the result of residuals 
of the service-connected myocardial infarction.  Accordingly, 
the Board will resolve all doubt in the veteran's favor and 
assign a disability rating of 10 percent.  However, the 
preponderance of the evidence is against the assignment of a 
disability rating in excess of 10 percent.  There are 
multiple objective cardiac test results of record and none of 
these reveal that the veteran meets any of the rating 
criteria to warrant the assignment of a disability rating in 
excess of 10 percent.  There is no objective medical evidence 
of congestive heart failure, METs workload of less than 7, or 
an ejection fraction of less than 50 percent.  Accordingly, a 
disability rating in excess of 10 percent for the residuals 
of a subendocardial myocardial infarction must be denied.  

III.  Right Foot Skin Disorders

The veteran claims entitlement to a compensable disability 
rating for skin disorders of his right foot.  The medical 
evidence of record reveals that the veteran has 
onychomycosis, toenail fungus and tinea pedis of the right 
foot.  

Substantive changes were made to the schedular criteria for 
evaluating disabilities involving the skin by regulatory 
amendment effective August 30, 2002. See 67 Fed. Reg. 49,590-
49,599 (2002).  Because this change took effect during the 
pendency of the veteran's appeal, both the former and the 
revised criteria will be considered in evaluating the 
veteran's service-connected skin disorders of the right foot.  
See VAOPGCPREC 7-2003.

The rating decisions of record reveal that the veteran's skin 
disorder of the right foot is rated by analogy under 
Diagnostic Code 5284 for other injuries of the foot.  
Disability ratings from 10 to 30 percent may be assigned 
under Diagnostic Code 5284 for varying degrees of other foot 
injuries. 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2005). 
However, the evidence does not support the assignment of such 
a disability rating.  There is no evidence of record showing 
any "injury" to the right foot related to the skin 
disorders in question.  

The rating decisions of record also refer to Diagnostic Code 
7819 for benign neoplasms of the skin.  Both the old and new 
rating criteria instruct to rated on disfigurement or 
impairment of function.  38 C.F.R. § 4.118, Diagnostic Code 
7819 (2006).  Again, there is no evidence of skin neoplasm, 
so rating under this Diagnostic Code is inappropriate.  

The veteran's skin disorder of the right foot is most 
properly rated by analogy under Diagnostic Code 7806 for 
dermatitis or eczema.  Under the prior criteria for 
Diagnostic Code 7806, a 10 percent rating is for 
consideration when there is exfoliation, exudation or 
itching, if involving an exposed surface or extensive area. A 
30 percent rating is warranted where there is eczema with 
exudation or itching constant, extensive lesions, or marked 
disfigurement.  38 C.F.R. § 4.118 (2002).  As noted, only the 
veteran's feet are involved.

The amended criteria for Diagnostic Code 7806, used to 
evaluate disabilities involving dermatitis or eczema, 
provides for a 10 percent rating where there is dermatitis or 
eczema with at least 5 percent, but less than 20 percent, of 
the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas affected, or requiring intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of less than 6 
weeks during the past 12-month period.  Dermatitis or eczema 
of 20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas affected, or requiring systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of 6 weeks or more, but not constantly, during the 
past 12-month period will be rated at 30 percent. 38 C.F.R. § 
4.118 (2006).

The preponderance of the evidence is against the assignment 
of a compensable disability rating for the veteran's skin 
disorder of the right foot.  In May 2000, a VA examination of 
the veteran revealed that he had onychomycosis of the right 
great toe nail and necrotic malodorous tissue located in the 
interspaces between the third, forth, and fifth toes.  In 
July 2005, the most recent VA examination of the veteran's 
right foot was conducted.  Physical examination revealed 
onychomycosis of all toe nails and mottled and xerotic skin 
of the right ankle without active systemic infection.  

The preponderance of the evidence is against the assignment 
of a compensable disability rating for the veteran's service-
connected skin disorder of the right foot.  There is simply 
no evidence that that veteran meets the rating criteria which 
would permit the assignment of a compensable disability 
rating under either the old or current rating criteria.  
There is no evidence of exudation, exfoliation, itching, or 
involvement of at least 5 percent of surface area.  
Accordingly, entitlement to a compensable disability rating 
must be denied.  

IV.  Pes Planus

The veteran claims entitlement to a compensable disability 
rating for his service-connected right foot pes planus (flat 
foot) with plantar fasciitis.  Pursuant to Diagnostic Code 
5276, a noncompensable rating is warranted for pes planus 
that is mild, with symptoms relieved by built- up shoe or 
arch support.  A 10 percent rating is warranted for moderate 
pes planus, manifested by the weight-bearing line over or 
medial to great toe, inward bowing of the tendo Achilles, and 
pain on manipulation and use of the feet.  A 30 percent 
evaluation is warranted for severe bilateral pes planus, with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, an 
indication of swelling on use, and characteristic 
callosities.  A 50 percent evaluation is warranted for 
pronounced bilateral pes planus, manifested by marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo Achilles on manipulation, not improved by orthopedic 
shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 
5276.

VA examination in May 2000 revealed that the veteran had pes 
planus (flat feet) which were asymptomatic.  In July 2005, 
the most recent VA examination of the veteran was conducted.  
He reported complaints of stiffness, swelling, and pain of 
his right foot.  He reported using commercial shoe inserts to 
treat his symptoms.  Physical examination revealed only 
tenderness on the plantar aspect of the right foot.  Physical 
examination reveled normal gait.  There was no edema, no 
instability and no impairment of function.  

The preponderance of the evidence is against the assignment 
of a compensable disability rating for the veteran's right 
foot pes planus.  The evidence of record reveals only mild 
symptoms treated by shoe inserts.  Accordingly, a 
noncompensable (0%) disability rating is properly assigned 
under Diagnostic Code 5276.  There is no medical evidence of 
any pain on use or manipulation of the foot.  Moreover, there 
is no evidence of deformity, swelling or callosities which 
would warrant the assignment of a compensable disability 
rating.

V.  Residuals of a left posterior communicating artery 
aneurysm

The veteran incurred a left posterior communicating artery 
aneurysm during active service.  For the period of time prior 
to January 25, 2003, he was rated at 10 percent under 
Diagnostic Code 8009 for hemorrhage of the blood vessels of 
the brain.  Under that Diagnostic Code, the disability is 
evaluated as 100 percent disabling for a period of six months 
following a hemorrhage of brain vessels.  Thereafter, 
residuals are evaluated, with a minimum disability evaluation 
of 10 percent.  38 C.F.R. § 4.124a, Diagnostic Code 8009.

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 10 percent for this 
period of time.  The medical evidence of record, as evidenced 
by the June 2000 VA examination report, reveals that the 
veteran had no residual disability resulting from the left 
posterior communicating artery aneurysm.  Accordingly, the 
evidence does not support the assignment of a disability 
rating in excess of the minimum assignable rating of 10 
percent for the period of time prior to January 25, 2003.

On January 25, 2003, a VA examination of the veteran was 
conducted.  The examiner noted definite right central facial 
weakness.  The diagnostic impression was that the only 
residuals of the aneurysm are the right facial weakness, the 
mild sensory deficit on the right side, and an apparent 
memory deficit.  However, there was no objective evidence of 
any memory impairment.  

In July 2005, VA examination of the veteran with 
psychological testing was conducted.  This testing was for 
cognitive and memory impairment and revealed essentially 
average results.  There was no "conspicuous evidence of 
residual neurocognitive deficits in the domains of attention, 
memory, reasoning, and problem solving correlated with 
enduring disability associated a left posterior communicating 
artery aneurysm."  

Effective January 25, 2003, the veteran was granted two 
separate 10 percent disability ratings for the residuals of a 
left posterior communicating artery aneurysm.

The veteran was awarded a 10 percent disability rating for 
right-sided facial weakness as a residual of a left posterior 
communicating artery aneurysm under Diagnostic Code 8207 for 
impairment of the seventh (facial) cranial nerve.  

A note after the schedular criteria indicates that it is 
required for minimum ratings for residuals under 8000 to 8025 
that there be ascertainable residuals.  Determinations as to 
the presence of residuals not capable of objective 
verification i.e., headaches, dizziness, fatigability, must 
be approached of the basis of the diagnosis recorded; 
subjective residuals will be accepted when consistent with 
the disease and not more likely attributable to other disease 
or no disease.  It is of exceptional importance when rating 
in excess of the prescribed minimum rating are assigned, the 
diagnostic codes utilized as bases of evaluation be cited, in 
addition to the codes identifying the diagnoses.  38 C.F.R. § 
4.124a, Diagnostic Codes 8000-8025 (2006).

The 10 percent disability rating was assigned by under 
Diagnostic Code 8207 for the neurologic symptoms related to 
the seventh (facial) cranial nerve.  38 C.F.R. § 4.124a, 
Diagnostic Code 8207.  The evaluation for seventh (facial) 
cranial nerve paralysis is dependent upon the relative degree 
of loss of innervation of the facial muscles.  A 10 percent 
evaluation is warranted for moderate incomplete paralysis.  A 
20 percent evaluation requires severe incomplete paralysis.  
Complete paralysis of the seventh (facial) cranial nerve 
warrants a 30 percent rating.  38 C.F.R. § 4.124a, Diagnostic 
Code 8207.

Cranial nerve neuritis characterized by the loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at 
times excruciating, is to be rated on the scale provided for 
injury of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating which may be 
assigned for neuritis not characterized by organic changes 
will be that for moderate incomplete paralysis.  38 C.F.R. § 
4.123, Diagnostic Code 8307.

Cranial nerve neuralgia is usually characterized by a dull 
and intermittent pain. When it occurs in a typical 
distribution so as to identify the nerve involved, it is 
rated on the scale provided for the evaluation of injury of 
that nerve with a maximum evaluation equal to the rating for 
moderate incomplete paralysis of the nerve.  Tic douloureux 
or trifacial neuralgia may be rated up to complete paralysis 
of the affected nerve.  38 C.F.R. § 4.124.

Disability from lesions of peripheral portions of the first, 
second, third, fourth, sixth, and eighth nerves will be rated 
under the Organs of Special Sense.  The ratings for the 
cranial nerves are for unilateral involvement; when 
bilateral, combine but without the bilateral factor.  38 
C.F.R. § 4.124a.

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 10 percent for right-
sided facial weakness as a residual of a left posterior 
communicating artery aneurysm.  The evidence of record 
reveals definite right facial weakness which is no more than 
moderate incomplete paralysis.  There is no evidence of any 
greater impairment of facial function warranting the 
assignment of a disability rating in excess of 10 percent.  
Accordingly, an increased rating must be denied.  

The veteran's service-connected memory loss as a residual of 
a left posterior communicating artery aneurysm is rated under 
Diagnostic Code 9326 for dementia due to other neurologic or 
general medical conditions (endocrine disorders, metabolic 
disorders, Pick's disease, brain tumors, etc.) or that are 
substance-induced (drugs, alcohol, poisons).  These 
disabilities are rated for mental disorders under the general 
rating formula for the evaluation of mental disorders as 
follows:

A 100 percent rating contemplates total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  A 70 percent disability rating contemplates 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals that interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 50 percent disability 
rating contemplates occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 30 
percent rating contemplates occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 10 percent rating contemplates 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  
Finally, a noncompensable (0%) disability rating contemplates 
a mental condition has been formally diagnosed, but symptoms 
are not severe enough either to interfere with occupational 
and social functioning or to require continuous medication.  
38 C.F.R. § 4.130, Diagnostic Code 9326 (2006).

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 10 percent for the 
veteran's memory loss as a residual of a left posterior 
communicating artery aneurysm.  While there was subjective 
reporting of memory impairment on the January 2003 VA 
examination, subsequent psychological testing has revealed 
the veteran's cognitive mental functioning to be average with 
no objective evidence of memory impairment.  Accordingly, a 
disability rating in excess of the presently assigned 10 
percent rating must be denied.  

VI.  Conclusion

Finally, in reaching the above decisions, the Board 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the claims for 
disability ratings in excess of those assigned, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).














	(CONTINUED ON NEXT PAGE)



ORDER

A disability rating of 10 percent, and not in excess thereof, 
is granted for the residuals of a subendocardial myocardial 
infarction, subject to the law and regulations governing the 
payment of monetary awards.  

A compensable disability rating for the veteran's right foot 
onychomycosis and tinea pedis is denied.  

A compensable disability rating for the veteran's right foot 
pes planus with plantar fasciitis is denied.

A disability rating in excess of 10 percent for residuals of 
a left posterior communicating artery aneurysm for the period 
of time prior to January 25, 2003, is denied.

A disability rating in excess of 10 percent for right-sided 
facial weakness as a residual of a left posterior 
communicating artery aneurysm is denied.

A disability rating in excess of 10 percent for memory loss 
as a residual of a left posterior communicating artery 
aneurysm is denied.



______________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


